Case 2:18-cv-01290-WSS Document 220 Filed 12/11/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

KYKO GLOBAL, INC., et al,
Plaintiffs, Civil Action No. 2:18-cv-1290
Vv. Hon. William S. Stickman IV

PRITHVI INFORMATION SOLUTIONS,
LTD., ef al,

Defendants.

 

 

EXHIBIT RECEIPT

 

AND NowW, this “" day of December 2020 at 2:'@ pp.

sf €

oe , ys eae £8
5 of EEL La sLevegeg bs

 

hereby certify that I have taken possession of the hard drive at issue in the aforementioned case

from possession of the Chambers of The Honorable William S. Stickman IV for analysis.

co 7, Dy oe >

rot aol teF v

alu 6 S$ ott

be ke refused te Corb o F- daplice bin Complte
~ WE

usps  t2afufze

 

Origracl
